Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18, twelve element where each cover 60 degrees then how can one approximately 350.4 degrees? For example 60 multiple by 12 is 720 degrees, how is this possible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (CA3048716).


Regarding claim 4: Each of the gripping segments as a plurality of openings therein which constitute lock regions which cooperate with mating portions of the resilient elastomeric material of the gasket body, whereby the gripping segments are mechanically secured to the gasket body (e.g. figures, where grooves of gripping segments receive elastomeric material of the gasket body). 
Regarding claim 5: Wherein there are six or more gripping segments arranged in circumferential fashion about the resilient elastomeric gasket body (e.g. figures show this).
Regarding claim 6: Wherein there are twelve gripping segments arranged in circumferential fashion about the resilient elastomeric gasket body, each covering a 60 degree arc so that the segments produce approximately 350.4 degrees of contact with the mating male plastic pipe during assembly of the pipe joint (e.g. shown by figures until 112 rejection is fix).
Regarding claim 7: A combination sealing and restraint system for insertion within a 30/60 annular groove provided within a mouth region located adjacent an end opening of a female section of PVC-O plastic pipe capable of both sealing and restraining the female section of pipe to a mating male pipe having an interior surface and an exterior surface, to thereby form a sealed and retrained pipe joint (see figures and reference of Jones), the sealing and restraint system comprising an annular gasket body made of a resilient elastomeric material, the annular gasket body having an inner circumferential region and an outer circumferential region, the annular gasket body being installed within the annular groove provided in the mouth region of the female section of plastic pipe so that the outer circumferential region forms a seal with the mouth region and the inner circumferential region forms a sealing surface for a mating male pipe (e.g. that is 
Regarding claim 8: Each of the gripping segments has a side chamfered region joined to a relatively straight region on each of the side surfaces thereof, the side chamfered region serving to reduce clash between adjacent gripping segments during installation of the male pipe section within the female pipe section to make up the pipe joint (e.g. U-shape 62). 
Regarding claims 10 and 12-18: see rejection of claims above.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US. 20050046189A1) in view of Gallagher et al (US. 2,585,453).
Corbett discloses a method of forming a pipe joint, the method comprising the steps of  providing fluid piping system including at least one female pipe section having a month region adjacent an and opening thereof, the mouth region having an annular groove therein, the end opening of the female pipe section being sized to receive a mating male plastic pipe section having an interior surface and an exterior surface in a post-pipe manufacturing operation (see reference paragraph 0010), installing a sealing and restraining system within the annular groove provided in the end opening of the female plastic pipe section, the sealing and restraining system having an annular ring-shaped body made at least in part of a resilient elastomeric material (e.g. 14), the ring-shaped body having an inner circumferential region and an outer circumferential region, the ring shaped body being installed within the annular groove provided in the mouth region of the female pipe section fitting so that the outer circumferential region forms a seal with the fitting mouth region and the inner circumferential region forms a sealing surface for the mating male pipe section (e.g. figures), wherein a gripping segment (e.g. 50) are provided for 
Corbett discloses the invention as claimed above but fails to disclose the gripping segment is formed of multiple segments where each segment comprised of an inner surface, an outer surface separated by a thickness, and opposing end surfaces, and wherein, wherein the gripping segments are separated by a predetermined gap, the size of the gap being selected to balance ease of assembly versus sealing performance when the pipe joint is assembled, the gap closing during assembly so that at least some contact is made between the end surfaces of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Percevois et al (US. 6062611A).
Jones discloses the invention as claimed above but fails to disclose wherein the gripping segments also have rounded rear edges as well as rounds on the end faces to aid in installation and to avoid a rough insert-to-seal interaction. Percebois discloses a gripping segment with rounds on the end faces and rounded rear edges (e.g. rounded at ends and edges 21, also rounded end at end surface of 7 in figure 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the gripping segments of Jones to have rounded edges and end faces as taught by Percevois, to provide ease of insertion and avoid injury by reducing sharp edges or ends.
Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Jones discloses the claimed invention except for the number segments and the extension of span in circumferential direction. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made have 6 segments that are approximately 60 degrees in circumferential direction and form a circumference of 350.4 degrees. Furthermore choosing a predictable result of a given variable is obvious (e.g. if large diameter pipes then one may require more segments and larger segments and the opposite is true for smaller pipes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675